Citation Nr: 0827315	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for ulcers.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a rating in excess of 10 percent for 
cystic acne.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
August 1967.  He had unverified military reserve service from 
1967 to 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which reopened and denied claims for 
entitlement to service connection for ulcers and hearing 
loss.  The RO also denied entitlement to service connection 
for tinnitus and denied entitlement to a rating in excess of 
10 percent for cystic acne.

Although the RO adjudicated the ulcers and hearing loss 
issues on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has listed the issues 
on the title page as whether new and material evidence has 
been submitted to reopen the claims for service connection.

The issues of entitlement to service connection for ulcers 
and entitlement to a rating in excess of 10 percent for 
cystic acne are discussed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A July 1996 rating decision denied entitlement to service 
connection for bilateral hearing loss; the veteran was 
notified of the decision, but did not appeal.

2.  The evidence received since the July 1996 is cumulative 
or redundant of the evidence previously of record and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  An October 1994 rating decision denied entitlement to 
service connection for ulcers; the veteran was notified of 
the decision, but did not appeal.

4.  The evidence received since the October 1994 decision is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.

5.  Tinnitus was not manifest during active service, is not 
shown to be etiologically related to service, and is not 
shown to have been incurred as a result of an injury during 
active or inactive duty for training.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  New and material evidence has been received to reopen a 
claim seeking service connection for ulcers.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Bilateral tinnitus was not incurred or aggravated as a 
result of service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).

In a letter issued in October 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate claims for entitlement to 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was provided additional notice as to 
these matters in an October 2006 letter.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In the October 2005 VCAA letter, the veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  VA has therefore substantially fulfilled its 
specific duties to notify.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  The medical 
evidence of record is sufficient to decide the matters 
addressed in this decision.  For the reasons set forth above, 
the Board finds that VA has complied with the required 
notification and assistance requirements.  

Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

Hearing Loss

The veteran was initially denied entitlement to service 
connection for bilateral hearing loss in a July 1996 rating 
decision.  The evidence at that time included the veteran's 
service treatment records.  Those records were negative for 
evidence of hearing loss and a clinical evaluation of the 
ears was normal at his April 1967 separation examination.  A 
diagnosis of non-progressive right ear hearing loss, however, 
was provided at a June 1986 National Guard periodic 
examination.  On VA audiological examinations in May 1996 the 
veteran reported a 12 year history of hearing loss.  The 
diagnoses at that time included left ear high-frequency 
sensorineural hearing loss and tinnitus by history.  The RO 
denied entitlement to service connection for bilateral 
hearing loss in July 1996 and found there was no evidence 
that the veteran's hearing loss was incurred during active 
service.  The veteran was notified of the decision, but did 
not appeal.

The veteran's claim to reopen was received in September 2005.  
The evidence received subsequent to the July 1996 rating 
decision includes VA medical records and records of private 
treatment without pertinent reference to bilateral hearing 
loss.  There is no evidence establishing that the veteran has 
undergone treatment for his hearing loss and no evidence of a 
nexus between any hearing loss and active service.  
Therefore, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Reopening of the 
claim is not warranted. 

Ulcers

The veteran was initially denied entitlement to service 
connection for ulcers in an October 1994 rating decision.  
The RO noted the veteran had not been treated for ulcers 
during service and that there was no present diagnosis of 
ulcers.  The veteran was notified of the decision, but did 
not appeal.  

The veteran's claim to reopen was received in September 2005.  
The evidence received since the October 1994 determination 
includes report of treatment for a duodenal ulcer and report 
of a January 2004 exploratory laparatomy for a recurrent 
perforated ulcer.  This evidence is new and material as it 
establishes a diagnosis of ulcers and reopening of the claim 
is required.  The issue of entitlement to service connection 
on the merits is addressed in the remand section of this 
decision.

Service Connection Claim

General Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  VA law provides that active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  VA may favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Tinnitus

The veteran contends that he incurred bilateral tinnitus as a 
result of his active service.  Service treatment records are 
negative for evidence or complaints of tinnitus, and the 
veteran's April 1967 separation examination revealed a normal 
clinical evaluation of the ears.  The earliest post-service 
medical evidence of this disorder was provided at the 
veteran's May 1996 VA examination.  

Based upon the evidence of record, the Board finds tinnitus 
was not manifest during active service, is not shown to be 
etiologically related to service, and is not shown to have 
been incurred as a result of an injury during active or 
inactive duty for training.  The absence of complaint or 
treatment for tinnitus for almost 29 years after discharge is 
persuasive.  There is no other evidence of tinnitus of record 
and no competent medical evidence of a nexus between the 
veteran's tinnitus and service.  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened.

New and material having been received, the claim for 
entitlement to service connection for ulcers is reopened.

Entitlement to service connection for tinnitus is denied.  


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in October 2005.  The Board finds, however, that as this case 
must be remanded for additional development, a remedial 
notice should be provided for the increased rating on appeal 
as a result of the decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

As to the issue of entitlement to service connection for 
ulcers, the Board notes that service treatment records are 
negative for evidence of ulcers.  The veteran, however, was 
treated for gastroenteritis in January 1963 after complaints 
of vomiting, high temperature, and hyperactive bowel sounds.  
An April 1967 separation examination revealed a normal 
clinical evaluation of the stomach.  The post-service medical 
evidence shows that in January 2004 the veteran complained of 
right upper quadrant abdominal pain and reported a history of 
peptic ulcer disease.  He subsequently underwent an 
exploratory laparotomy for an incisional hernia and a 
recurrent perforated ulcer.  Surgical pathology showed a 
large, active chronic duodenal ulceration with associated 
moderate chronic gastritis.  No opinion as to etiology was 
provided.  In light of the veteran's treatment in service and 
his claim that his ulcer disorder was onset during service, 
the Board finds additional medical development is required 
prior to appellate review.

As to the increased rating claim, the Board notes the 
veteran's cystic acne is rated by analogy under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, for dermatitis, which requires 
an assessment of the skin disorder by the percentage of the 
entire body or the exposed area affected.  Although a 
November 2005 VA examiner provided an opinion regarding the 
total body surface and exposed body surface involved due to 
the veteran's residual scars of boil and cyst removal during 
service, but did not provide an opinion as to the percentage 
of involvement of the service-connected cystic acne 
disability.  The examiner noted that cystic acne was 
productive of extensive comedones.  The Board finds that an 
additional examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
(2007), to include the notice specified 
by the Court in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).  The veteran 
should be notified that evidence showing 
the effect of his disability on his daily 
life would aid in substantiating his 
claim.  In addition, he should be advised 
that the diagnostic codes used to rate 
his claim contain criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life.  

2.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that an ulcer 
disorder was incurred in or aggravated by 
active service.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with completion of the 
examination report.  The rationale for 
all opinions expressed should also be 
provided.

3.  The veteran should be scheduled for a 
VA dermatological examination for an 
opinion as to the current nature and 
severity of his severity of his service-
connected cystic acne.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with completion of the 
examination report.

The examiner should determine whether the 
veteran's cystic acne has required 
systemic therapy such as cortisteroids or 
other immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period.  The examiner should provide an 
opinion as to the percentage of the 
entire body and the percentage of the 
exposed body areas affected by the 
veteran's service-connected cystic acne.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  If any benefit sought on appeal 
remains denied, the AMC/RO should issue a 
supplemental statement of the case before 
the claims file is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


